Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the limitation “each of nodes corresponds to a plurality of axis of the machine tool, the tool, and the workpiece” could be interpreted either as the plurality of nodes corresponding generally to the axes of the machine tool, the tool, and the workpiece, or alternately as each individual node corresponds to all three elements.  While it is apparent from the disclosure that the broader interpretation is what is disclosed, the recited limitation is itself indefinite.
For purposes of applying prior art, the limitation will be interpreted broadly, i.e. “each of the nodes corresponds to one of a plurality of axis of the machine tool, the tool, and the workpiece.

Further regarding claim 13, the “each of” limitations require “information on whether or not” the node values along the route of the configuration tree “are individually added”.  This corresponds to a negative claim limitation, i.e. the information in the node indicates that an alternative addition technique is used that is not individually adding nodes.  However, while Applicant’s disclosure does recite this feature, it does not appear to describe any alternative to individually adding the nodes, such that the scope of the negative limitation is not definite in view of the disclosure.
Regarding claim 14, the limitation “stacking a variable n by 1” is indefinite, i.e. it is not clear what it means to “stack” a variable by 1.  
It appears this issue is the result of a translation artifact, as the corresponding disclosure is describing the use of a stack, controlled by a variable which is initially set to 1.  Therefore, for purposes of applying prior art, the limitation will be interpreted as “setting a stack variable n to 1”, which recites the disclosed feature without confusion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “ARTool – Augmented Reality Human-Machine Interface for Machining Setup and Maintenance” by Amedeo Setti, et al. (hereinafter Setti) in view of “Development of an AR system achieving in situ machining simulation on a 3-axis CNC machine” by J. Zhang, et al. (hereinafter Zhang).
Regarding claim 1, the limitation “A virtual object display system which comprises a machine configuration management device and an augmented information controller” is taught by Setti (section 1, paragraphs 2-4, section 2.3, paragraph 1, “The platform, namely ARTool, reduces errors induced by operators during procedures such as alignments of blank material. In common practice, for avoiding collisions that may result in extended damages for both machine and work-piece, in-air test are performed—i.e. a complete execution of the part program with a constant safety offset between the tool and the raw material. The Augmented Reality (AR) component of the ARTool frameworks uses the reference systems stored inside the machine controller to overlaid a properly oriented simulation of the workpiece blank, alongside with fixtures, and machine moving peripherals on the scene of the working area captured by a camera. The simulation reflects exactly what the machine is programmed to perform, thus in-air test, which may require hours to be fully executed, is substituted by an augmented simulation with time scaled. The operator concentrates the attention only on the complicated passages, and effectively identify visually evident mistakes, in less time and with an higher accuracy. … With a tablet, the operator explores the simulated scene from different perspectives.”, “The SCADA server is responsible for storage and distribution of augmented assets. It also challenges machine clients for information necessary to present simulation and localized elements”  Setti’s ARTool system includes a SCADA server, corresponding to the claimed machine configuration management device, and an operator device, e.g. a tablet computer (section 2.2, paragraph 4), corresponding to the claimed augmented information controller.)
	The limitations (addressed out of order) “generating, as a machine configuration of a control target, a graph in which constituent elements including markers are nodes as one of the first operations, the control target being a at least, the position of a machine fixed reference frame origin, an active reference frame origin (O), the transformation from the fixed reference frame to the active reference frame, and the transformation from marker A to the fixed reference frame, thereby corresponding to generation of a graph including marker(s) as nodes.  Further, Setti indicates (section 3.1) that some machines may have scenes defined by a plurality of markers with known relative locations and/or orientations, corresponding to a graph having a plurality of markers, e.g. as in the example of the origin debugger described in section 4.1, shown in figure 10, the table storing data retrieved from the CNC machine includes origin/coordinate system data for a plurality of markers, and their relative locations, corresponding to a graph having a plurality of markers as nodes.  That is, the scene definitions correspond to a graph including at least one marker(s) as node(s), where the node(s) of the graph include positions and orientations at each node, relative to at least one other node In the graph.  Finally, Setti indicates that the SCADA includes virtual display assets, i.e. control targets, defined relative to the node(s) in the graph, i.e. the tools table describing the location of the virtual asserts used for rendering relative to the marker(s) in the scene (section 2.3, section 3.1, paragraph 9), such that the virtual assets also correspond to nodes within the graph, and in at least some instances the virtual assets/control targets are machine tools, e.g. as shown in figures 11-13.)
	The limitation “notifying information of a node which can be displayed to the augmented information controller as one of the first operations” is taught by Setti (section 2.2, paragraphs 1-2, section 2.3, paragraph 1, “Operators are equipped with personal devices that have the minimum hardware requirements to perform the ego-localization. The current release of ARTool framework requires an high definition camera for gathering the scene on which assets are overlaid, an inertial measurement unit to filter the ego-localization state and a GPU for rendering the virtual scene (Figs. 1 and 2).  Localization is performed through markers that characterize a scene (cfr. Sect. 3.2 for a description of scene in detail). Once a scene is identified, a query to the SCADA server permits to populate the camera feed with virtual assets.”, “The SCADA server is responsible for storage and distribution of augmented assets. It also challenges machine clients for information necessary to present simulation and localized elements: … part-program simulation hooks, that comes from the numerical control parser/interpolator. If this information is available, ARTool shows the exact tool trajectory as interpolated by the numerical controller. If this information is not actually available, the framework exposes a fallback interpolator, that will generates trajectory with minimal differences; The tool table relates the currently loaded tool with a solid model counterpart for rendering. The reference systems table permits to project machine simulacra within the AR view, alongside the correct origins”  Setti’s operator controls the tablet to capture marker(s) in order to identify a scene and the location of the tablet relative to the marker(s) in the scene (described in more detail in section 3.1), where virtual assets stored in the SCADA server are transmitted to the tablet according to the identified scene, i.e. the virtual assets correspond to the claimed information about a node which can be displayed.)
	The limitation(s) “selecting a node on which a virtual object is desired to be displayed as one of the second operations; notifying the node on which the virtual object is desired to be displayed to the machine configuration management device as one of the second operations”  is taught by Setti (section 2.4, paragraphs 3-4, section 3.1, paragraphs 1, 8, 9  “The marker in A is used by ARTool library to ego-localize the mobile device, so that the vector from 0 to tablet internal reference is known. ARTool also reconstructs the vector pointing to the marker reference B, which is the movable virtual plane, closing the chain between 0 and B. … There is no need to keep both machine marker and moving marker framed at all times: indeed, once the position of the free marker is set, it can be anchored in software while framing both, then anchoring allows ARTool to use the free marker as a machine marker, thus ego-localizing the device relatively to any marker in the markers chain.”, “The ARSceneDetector library is logically divided in three different layers, from perception to scene rendering. … The Marker Handler layer … handles the identification of the marker in the scene, the
inter-frame tracking and the image stabilization. The very last layer is the Scene Detector, a classifier that extract more information based upon the relative position of the marker in the scene. … The result of the Marker Handler is a General Scene Container, a data structure with all the information about identified marker and their position with respect to the device. The very last layer of the library performs a classification of the General Scene Container. Using a combination of markers it is possible to drastically improve the accuracy of the localization. The possible scenes contain: a simple single marker; a board of co-planar markers, with parallel ˆz axes; a board of markers, with parallel ˆz axes, and known, non-zero offset in ˆz direction; a board of three markers with mutually orthogonal ˆz axes, with known offset vectors; a solid cube of markers. The SCADA server provides the list of scenes to be classified. The Scene Detector matches the most similar one. … Once the scene has been classified and reconstructed, the General Scene Container is shared with the render engine, that places the virtual models in a virtual world that is aligned with the perceived one.”  Setti’s operator controls the tablet to capture (i.e. select) marker(s), which the tablet then compares to scene definitions (i.e. the claimed graphs) provided by the SCADA server in order to identify the scene being viewed, and then the tablet requests (i.e. notifies the machine configuration device of the node(s) on which virtual objects are to be displayed) the virtual assets corresponding to the identified scene having the captured markers as nodes from the SCADA server.)
The limitation “calculating transformation information which includes, as a variable, a coordinate value of a control axis node on a path in the graph from a marker node to a node of a display target which is used for calculating a position and/or a posture of the node of the display target in a coordinate system of the marker node based on the graph as one of the first operations, notifying the transformation information to the augmented information controller as one of the first operations” is taught by Setti (section 2.3, paragraph 1, section 4.3, paragraph 1, “The SCADA server is responsible for storage and distribution of augmented assets. It also challenges machine clients for information necessary to present simulation and localized elements: part-program simulation hooks, that comes from the numerical control parser/interpolator. If this information is available, ARTool shows the exact tool trajectory as interpolated by the numerical controller. If this information is available, ARTool shows the exact tool trajectory as interpolated by the numerical controller. If this information is not actually available, the framework exposes a fallback interpolator, that will generates trajectory with minimal differences;  coordinate systems table and tool table. The tool table relates the currently loaded tool with a solid model counterpart for rendering. The reference systems table permits to project machine simulacra within the AR view, alongside the correct origins;”, “This application acts exactly like the Trajectory Inspector, and uses machine client and SCADA server to collect data and generate a virtually simulated environment that, in this case, is projected upon the camera feed. Operators can inspect directly the simulation in the working area, against real objects, the result of the interpolated trajectory and intercept collisions, programming errors, and misalignments (see Fig. 12).”  The SCADA server calculates the path of the tool trajectory for display by ARTool, e.g. in the trajectory simulator, where the display target(s) (e.g. the simulated tool, the simulated material, and other overlaid elements) correspond to nodes in the graph (as discussed above with respect to the graph generation portion).  That is, the SCADA server calculates (interpolates) the coordinate value of the control axis node (i.e. the tool location/trajectory) along a path in the graph, which is defined relative to the marker node(s) to provide the location of a display target node (i.e. the solid model corresponding to the simulated tool).)
The limitations “using the transformation information so as to transform the coordinate value of a control axis which is notified into the position and/or the posture of the node of the display target in the coordinate system of the marker node as one of the second operations” is taught by Setti (section 2.2, paragraph 2, section 4.3, paragraph 1, “Operators are equipped with personal devices that have the minimum hardware requirements to perform the ego-localization. The current release of ARTool framework requires an high definition camera for gathering the scene on which assets are overlaid, an inertial measurement unit to filter the ego-localization state and a GPU for rendering the virtual scene (Figs. 1 and 2). Localization is performed through markers that characterize a scene (cfr. Sect. 3.2 for a description of scene in detail). Once a scene is identified, a query to the SCADA server permits to populate the camera feed with virtual assets.”, “This application acts exactly like the Trajectory Inspector, and uses machine client and SCADA server to collect data and generate a virtually simulated environment that, in this case, is projected upon the camera feed. Operators can inspect directly the simulation in the working area, against real objects, the result of the interpolated trajectory and intercept collisions, programming errors, and misalignments (see Fig. 12).”  Setti’s operator tablet receives the virtual assets and trajectories calculated for simulated tool(s) stored in the SCADA (section 2.3, paragraph 1), which are then used by the GPU to transform the virtual model representing the simulated tool(s) into the coordinate system defined by the marker node, as shown in figure 12.  Additional examples include the overlay of coordinate axes according to the marker coordinate system(s) (figure 10, section 4.1), as well as selection of a virtual plane based on a marker (section 2.4, paragraphs 2, 5) during which the virtual model representing the location of the simulated tool(s) may be displayed overlaid on the camera image based on the marker coordinate system (as shown in figure 3).)
The limitation (addressed out of order) “wherein the graph that is generated as the machine configuration of the control target has a form of a hierarchical tree structure in which the nodes are arranged with respect to a machine zero point in the coordinate system, each of the nodes containing information related to a marker, a control axis of the machine tool, a workpiece or a tool” is taught by Setti (as discussed above with respect to the generating/inserting operations and Setti, sections 2-3, Setti’s SCADA server receives the coordinate information from the CNC machine indicating, at least, the position of a machine fixed reference frame origin, an active reference frame origin (O), the transformation from the fixed reference frame to the active reference frame, and the transformation from marker A to the fixed reference frame, thereby corresponding to generation of a graph including marker(s) as nodes, as shown in figure 4.  The machine fixed reference frame origin corresponds to the claimed machine zero point.  The markers form additional nodes in the graph providing a chain of transformations between the machine fixed reference origin and the display markers, or workpieces, or tools, depending on the application, as described in section 2.4.  In figures 3, 11-13, the graph includes a virtual tool being displayed as part of the graph, and in figures 3, 10, 12, and 13, the graph includes the workpiece as part of the graph, such that, at least in the example applications of 3, 12, and 13, the graph is a hierarchical tree with respect to the machine zero point, i.e. both the workpiece and tool are leaf nodes along different branches of the tree, defining their relative positions with respect to the machine zero point.)
The limitations “wherein the transformation information includes a formula for determining the position and/or the posture of the node on which the virtual object is desired to be displayed in the coordinate system, or a value for determining the position and/or the posture of the node on which the virtual object is desired to be displayed in the coordinate system, and wherein the transformation information is calculated for each coordinate system of the marker node” are taught by Setti (As noted above, Setti teaches generation of a graph including marker(s) as nodes, where the machine fixed reference frame origin corresponds to the claimed machine zero point, and the markers form additional nodes in the graph providing a chain of transformations between the machine fixed reference origin and the display markers, or workpieces, or tools, depending on the application, as described in sections 2.4 and 4.  Each marker defines a reference coordinate system, and transformations between markers are chained to determine each marker’s relative location to the machine zero point, and virtual objects then placed in the scene based on the marker’s determined relative location, e.g. as shown in figure 12.  This corresponds to both a formula for determining the position and posture of the virtual object node, and each marker coordinate system is an input value to this formula, i.e. the transformation information is calculated for each coordinate system of the marker node(s).)
The limitations “the machine configuration management device includes a first memory; and a first processor, wherein the first processor executes a program stored in the first memory to perform first operations” is taught by Setti (As discussed above, the SCADA server performs the first operations including graph generation and control point coordinate system insertion (i.e. receives the coordinate information from the machine regarding frames of reference, markers, and virtual assets, and constructs a scene definition for use by the tablet device’s scene classifier, sections 2.3, 3.1), and calculates and notifies transformation information (i.e. interpolates the path of the tool trajectory and transmits the information to the tablet device).  Further, the SCADA server is a computer, i.e. executes a stored program using a processor (e.g. section 2.3))
 	The limitations “the augmented information controller includes a second memory, and a second processor, wherein the second processor executes a program stored in the second memory to perform second operations” is taught by Setti (As discussed above, Setti’s tablet device (section 2.2) performs the node selection, the selection notification, and the coordinate information transformation, i.e. performing image capture, marker/scene identification, requesting corresponding virtual assets, and transforming the received virtual asserts for aligned display of the virtual assets with the real scene.  Further, as the tablet is a computer, it includes a (second) processor executing a (second) stored program.)
	The limitation “the control target being a real machine tool … using the transformation information … so that the virtual object is overlaid on the real machine tool at the node on which the virtual object is desired to be displayed and machine simulation can be performed, the real machine tool being in a non-virtual form” is not explicitly taught by Setti (Setti describes a range of scenarios, e.g. section 4, where control targets include both virtual and real workpieces and virtual machine tools, e.g. figures 12, 13, but does not explicitly suggest a scenario in which an AR simulation is presented including a real machine tool as one of the control targets, and a virtual object is overlaid thereon.)  However, this limitation is suggested by Zhang (Zhang describes a system for performing AR display of a simulated machining operation by displaying a virtual workpiece in registration with the real machine tool, e.g. abstract, figures 9, 10.  Zhang’s system tracks the real workpiece relative to a tracked machine coordinate system, e.g. section “Methodology”, figure 2, performs physical simulation using a corresponding virtual machine tool and virtual workpiece, e.g. section “Physical simulation, and renders the virtual workpiece with correctly resolved occlusion of the real machine tool based on the registered virtual machine tool, e.g. sections “Implementation”, “Cutter Occlusion”, “Synchronization Process”, figures 7, 9, 10.  It is additionally noted that Zhang’s virtual workpiece corresponds to a node in a display graph, i.e. the machine and world coordinate systems have a known relative positioning, and the machine tool position is tracked in the machine coordinate system, section “Methodology”, paragraphs 3-4, each of which are nodes of a display graph, and the virtual workpiece is an additional node in the display graph, positioned based on registering the virtual machine tool to the real machine tool, sections “Implementation” and “Cutter Occlusion”.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Setti’s ARTool system to perform Zhang’s AR machining simulation technique as one of the supported applications because Setti teaches ARTool can support a variety of applications, e.g. section 4, and because Zhang teaches that the machining simulation technique is beneficial to machine operators, e.g. section “Case Studies and Survey”.  In the modified system, Setti’s ARTool already performs tracking of the machine coordinate system, i.e. as disclosed in section 3 and discussed above, and would further perform Zhang’s template tracking of the real machine tool, machining simulation based thereon, and rendering of the simulated workpiece in registration with the real machine tool with resolved occlusions.  As noted above, Zhang’s system relies on a display graph having nodes relating relative positioning of machine and world coordinate systems, as well as the tracked real machine tool, the registered virtual machine tool, and the virtual workpiece, which is analogous to Setti’s graph having nodes including coordinate systems, markers, real objects and simulated objects for rendering, such that the implementing the combination would merely require adapting Zhang’s AR machining simulation to use Setti’s graph structure.
	Regarding claim 2, the limitations “wherein the second operations further include: calculating, based on the position and/or the posture of the node of the display target in the coordinate system of the marker node, augmented information display data for calculating, with the display device, the virtual object as augmented information” is taught by Setti (section 2.4, paragraph 2, section 3.1, paragraphs 5, 8, 9, “The screen of a mobile device can be used to capture a bi-dimensional input. As already discussed, depth can be reliably reconstructed by using structured elements (markers). Each marker defines a virtual plane. Indeed, the area of the screen can be projected on this plane, associating each bi-dimensional screen coordinate to a tri-dimensional point that lies on the virtual plane. In other words, that point is the projection of the 2-D point on screen along the line of view on the virtual plane.”, “The Marker Detector is the implementation of a classical one-frame-at-the-time algorithm which, for each camera frame, extracts convex quadrilateral shapes as marker candidates. The candidate are then reoriented and checked for squareness. The pose of each square element is reconstructed using different well-known algorithms [18,29]. The algorithms return a reference system that is oriented through an asymmetrical pattern drawn on the marker itself. … The reference system is relative to the camera point-of-view and has always the ˆz axis perpendicular to the marker surface.”, “The result of the Marker Handler is a General Scene Container, a data structure with all the information about identified marker and their position with respect to the device.  The very last layer of the library performs a classification of the General Scene Container. … The SCADA server provides the list of scenes to be classified. The Scene Detector matches the most similar one. … Once the scene has been classified and reconstructed, the General Scene Container is shared with the render engine, that places the virtual models in a virtual world that is aligned with the perceived one.”  Setti’s tablet determines marker coordinate system(s) relative to the camera of the tablet, and then overlays virtual objects/information onto the camera feed according to the marker coordinate system(s), as in the example of figure 3, as well as the origins/distances display of section 4.1 and figure 10, and the virtual blocks/tools/information showing tool simulation as described in section 4.3 and shown in figures 2 and 12.  This corresponds to calculating the virtual object as augmented information based on the posture of the display target(s) in the coordinate system of the marker node(s), where the display target(s) (e.g. the simulated tool, the simulated material, and other overlaid elements) correspond to nodes in the graph (as discussed in the claim 1 rejection above with respect to the graph generation portion).)
	The limitation “further comprising a display device … and notifying the augmented information display data to the display device” is taught by Setti (section 2.2, paragraphs 1, 4, “Operators are equipped with personal devices that have the minimum hardware requirements to perform the ego-localization. The current release of ARTool framework requires an high definition camera for gathering the scene on which assets are overlaid, an inertial measurement unit to filter the ego-localization state and a GPU for rendering the virtual scene (Figs. 1 and 2).”, “The device selected as prototype is an Apple iPad 2 Air Tablet, with iOS 9.3 operating system. … The rendering operation are handled by the Apple Framework SceneKit [1].”  Setti’s tablet includes a display and a gpu which performs rendering, i.e. notifying the display device of the augmented display data.)
	Regarding claim 3, the limitation “wherein the second operations include transforming, as the coordinate value of the control axis, a coordinate value received from a numerical controller into the position and/or posture of the node of the display target in the coordinate system of the marker node” is taught by Setti (section 2.1, paragraph 5, section 2.3, paragraph 1, “The client broadcasts to the SCADA server all relevant information for diagnostic and simulation purposes, such as system states, tools table, etc.”, “The SCADA server is responsible for storage and distribution of augmented assets. It also challenges machine clients for information necessary to present simulation and localized elements: … part-program simulation hooks, that comes from the numerical control parser/interpolator. If this information is available, ARTool shows the exact tool trajectory as interpolated by the numerical controller. If this information is not actually available, the framework exposes a fallback interpolator, that will generates trajectory with minimal differences;”  Setti’s SCADA server receives information for interpolating (i.e. calculating) the coordinates of the CNC tool along its trajectory from the CNC machine, per se.)
	Regarding claim 4, the limitation “wherein the first operations include adding a plurality of the marker nodes to the graph” is taught by Setti (section 3.1, paragraphs 8, 9,  “The result of the Marker Handler is a General Scene Container, a data structure with all the information about identified marker and their position with respect to the device.  The very last layer of the library performs a classification of the General Scene Container. Using a combination of markers it is possible to drastically improve the accuracy of the localization. The possible scenes contain: a simple single marker; a board of co-planar markers, with parallel ˆz axes; a board of markers, with parallel ˆz axes, and known, non-zero offset in ˆz direction; a board of three markers with mutually orthogonal ˆz axes, with known offset vectors; a solid cube of markers. The SCADA server provides the list of scenes to be classified. The Scene Detector matches the most similar one. … Once the scene has been classified and reconstructed, the General Scene Container is shared with the render engine, that places the virtual models in a virtual world that is aligned with the perceived one.”  As discussed in the claim 1 rejection above, with respect to the graph generation portion, Setti indicates that some machines may have scenes defined by a plurality of markers with known relative locations and/or orientations, corresponding to a graph having a plurality of markers, e.g. as in the example of the origin debugger described in section 4.1, shown in figure 10, the table storing data retrieved from the CNC machine includes origin data for a plurality of markers, and their relative locations, corresponding to a graph having a plurality of markers as nodes.  That is, the scene definitions stored in the SCADA correspond to a graph including at least one marker(s) as node(s), where the node(s) of the graph include positions and orientations at each node, relative to at least one other node In the graph.)
 	The limitation “calculating the transformation information for calculating the position and/or posture of the node of the display target from the coordinate system of the marker nodes and notifying the transformation information to the augmented information controller” is taught by Setti (section 2.3, paragraph 1, section 2.4, paragraph 3, section 3.1, paragraph 9, “The SCADA server is responsible for storage and distribution of augmented assets. It also challenges machine clients for information necessary to present simulation and localized elements: … part-program simulation hooks, that comes from the numerical control parser/interpolator. If this information is available, ARTool shows the exact tool trajectory as interpolated by the numerical controller. If this information is not actually available, the framework exposes a fallback interpolator, that will generates trajectory with minimal differences;”, “Each machine has a fixed origin, which is hard-coded in machine’s controller. Then, the machine may define an active reference frame (in this case 0), that is used for defining the coordinates in the part-program. The transformation matrix from fixed to active reference frame is known. In the figure, reference system A is defined by a machine marker, whose position is well known with respect to the machine fixed origin. Through a simple coordinate transformation, the vector from reference 0 to reference A is known.”, “The SCADA server provides the list of scenes to be classified. The Scene Detector matches the most similar one. … Once the scene has been classified and reconstructed, the General Scene Container is shared with the render engine, that places the virtual models in a virtual world that is aligned with the perceived one.”  Setti teaches that the SCADA calculates the interpolated trajectory of the machine tool (i.e. control axis node) in the machine’s reference frame, which is related to the coordinate system(s) of the marker node(s) in the graph (Setti’s scene), where the marker nodes are used for graph/scene identification by the tablet.  The resulting interpolated trajectory is transmitted to the tablet for display based on the marker(s) coordinate system(s) identified in the images (section 3.1), as in the example of section 4.2, or figures 2 or 12, where the marker coordinate systems are used to align the virtual representation of the machine tool, as calculated by the SCADA server relative to the marker node(s) of the graph/scene, to the viewpoint of the camera.  That is, the SCADA server calculates transformation information for calculating the posture of the display target from the marker coordinate system, i.e. the interpolated trajectory in the machine reference frame has a determined transformation relative to the marker node(s) of the graph/scene, where the marker node(s) of the graph/scene correspond to the marker coordinate system used by the tablet for aligning the virtual content to the images captured by the camera.)
	Regarding claim 5, the limitation “wherein the first operations include adding a base marker node, and notifying the augmented information controller of the transformation information with reference to the coordinate system of the base marker node and the transformation information between the coordinate system of the base marker node and the coordinate system of the marker node” is taught by Setti (section 2.4, paragraph 3, section 3.1, paragraphs 5, 8, 9, “Each machine has a fixed origin, which is hard-coded in machine’s controller. Then, the machine may define an active reference frame (in this case 0), that is used for defining the coordinates in the part-program. The transformation matrix from fixed to active reference frame is known. In the figure, reference system A is defined by a machine marker, whose position is well known with respect to the machine fixed origin. Through a simple coordinate transformation, the vector from reference 0 to reference A is known.”, “The result of the Marker Handler is a General Scene Container, a data structure with all the information about identified marker and their position with respect to the device.  The very last layer of the library performs a classification of the General Scene Container. Using a combination of markers it is possible to drastically improve the accuracy of the localization. The possible scenes contain: a simple single marker; a board of co-planar markers, with parallel ˆz axes; a board of markers, with parallel ˆz axes, and known, non-zero offset in ˆz direction; a board of three markers with mutually orthogonal ˆz axes, with known offset vectors; a solid cube of markers. The SCADA server provides the list of scenes to be classified. The Scene Detector matches the most similar one. … Once the scene has been classified and reconstructed, the General Scene Container is shared with the render engine, that places the virtual models in a virtual world that is aligned with the perceived one.”  Setti teaches that the scene definitions include at least one marker(s) with known relative arrangements, and that each machine includes a machine marker as part of the scene definition, where the machine marker corresponds to a “base marker”, i.e. a first marker used as a reference transformation from the other marker(s) in the scene definition.  For example, section 4.1 shows an example with a plurality of markers having relative marker coordinate systems, where the augmented information supplied by the SCADA includes an indication of the distance measurement between the marker coordinate system origins.)
	Regarding claim 6, the limitation “wherein the augmented information controller further includes a storage portion having data of the graph” is taught by Setti (section 2.4, paragraphs 3-4, section 3.1, paragraph 9, “The marker in A is used by ARTool library to ego-localize the mobile device, so that the vector from 0 to tablet internal reference is known. ARTool also reconstructs the vector pointing to the marker reference B, which is the movable virtual plane, closing the chain between 0 and B. When the user taps the mobile screen, the 2D coordinates of the tap on screen are transformed in the coordinates of a 3D point projected on the plane of B. There is no need to keep both machine marker and moving marker framed at all times: indeed, once the position of the free marker is set, it can be anchored in software while framing both, then anchoring allows ARTool to use the free marker as a machine marker, thus ego-localizing the device relatively to any marker in the markers chain. This opens to the possibility to create chains of markers, although the reliability of the ego-localization decreases exponentially at each hop.”, “The SCADA server provides the list of scenes to be classified. The Scene Detector matches the most similar one. Nevertheless, the library may enrich SCADA definitions: this particular feature is used for marker chaining which consents to expand the rendering volume, reaching area in which marker are not currently visible.”  Setti’s tablet device uses the scene definitions (i.e. the claimed graph) to identify a matching scene, as well as chain additional markers into the scene definition stored on the tablet device, such that the matched scene definition is stored and modified on the tablet device.)
	Regarding claim 7, the limitation “comprising a server which stores data of the graph” is taught by Setti (as described in sections 2.1 and 2.3, SCADA is a server, per se, which, as addressed in the claim 1 rejection above, stores the generated graph data (scene definitions) which is provided to the tablet device for scene identification.)
Regarding claim 8, the limitation “wherein the machine configuration management device is integrated with a numerical controller of a machine tool” is not explicitly taught by Setti (section 2.1, paragraph 1, “The main source of information are the technical offices, that provide tasks to shop-floor. Tasks data include: part-programs; fixtures list and fixture sequences; tooling information. The technical office stores the authored data in SCADA (Supervisory Control and Data Acquisition) servers: this permits the centralization and distribution to data consumers.”  Setti describes a system in which the SCADA (corresponding to the claimed machine configuration management device) is a centralized server, acting as an intermediary between a plurality of data sources (i.e. program authors, device manufacturers, actual machines) and the operator’s tablet device.  Setti does not address integrating the SCADA server with the computing device of the CNC machine. It is additionally noted that although Setti teaches that it is advantageous to use a separate machine for the SCADA server, Setti does not disparage or otherwise teach away from integrating the SCADA server into a controller of a CNC machine.) However, Official Notice is taken of the fact that it is old and well-known in the art of computer engineering that distributing system tasks between several devices or having one device perform a plurality of system tasks may be a design tradeoff between factors favoring fewer devices (e.g. equipment costs, spatial restrictions, power requirements) and factors favoring more devices (e.g. task specialization, server-based support of multiple clients).  As such, one of ordinary skill in the art would have recognized that modifying Setti’s system to use one computing device for performing control of the CNC device and performing the functions of Setti’s SCADA server would be a design tradeoff achieving the benefits of lower equipment cost, spatial requirement, and/or power requirement, while still being capable of performing the ARTool system as described by Setti.  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Setti’s ARTool system, performing Zhang’s AR machining simulation technique as one of the supported applications, to use one computing device for performing control of the CNC device and performing the functions of Setti’s SCADA server because the modification would be a design tradeoff achieving the benefits of lower equipment cost, spatial requirement, and/or power requirement, while still being capable of supporting the requirements of the ARTool system as described by Setti.  
	Regarding claim 9, the limitation “wherein the machine configuration management device is present on a cloud” is taught by Setti (as described in sections 2.1 and 2.3, SCADA is a server, which corresponds to a cloud device, i.e. a device available through a network/internet connection, as shown in figure 1)
	Regarding claim 10, the limitation “wherein the control point and coordinate system are defined in all nodes of the tree-structure graph” is taught by Setti (As discussed in the claim 1 rejection above, each of the markers in Setti’s graph includes markers having a position which is known relative to machine fixed reference frame origin, i.e. each marker has a control point within the coordinate system.  Further, each of the virtual objects, also corresponding to nodes within the graph, has a known or calculated position within the fixed reference frame, i.e. a control point defined within the coordinate system, such that all of the nodes in the graph have a control point defined within the coordinate system.)
	Regarding claim 15, the limitation “wherein individual nodes of the graph in the machine configuration have the control points and the coordinate systems as information” is taught by Setti (As discussed in the claim 1 rejection above, Setti’s markers, corresponding to nodes in the graph, have corresponding origins and coordinate systems, e.g. figure 4, markers A and B, section 3.1.)


Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “ARTool – Augmented Reality Human-Machine Interface for Machining Setup and Maintenance” by Amedeo Setti, et al. (hereinafter Setti) in view of “Development of an AR system achieving in situ machining simulation on a 3-axis CNC machine” by J. Zhang, et al. (hereinafter Zhang) as applied to claim 1 above, and further in view of “OSGAR: A Scene Graph with Uncertain Transformations” by Enylton Machado Coelho, et al. (hereinafter Coelho).
	Regarding claim 11, the limitation “arranging a zero point and a plurality of nodes, each of the nodes corresponds to [one of] a plurality of axis of the machine tool, the tool, and the workpiece” is taught by Setti (As discussed in the claim 1 rejection above, each machine has a fixed origin corresponding to the zero point, and a plurality of nodes corresponding to markers, machine tool axes, machine tool, and workpiece, e.g. sections 2.3, 2.4, 4.)
	The limitation “setting axis names of individual axes” is taught by Setti in view of Zhang (Zhang, e.g. section MMR Estimation, teaches that the 3-axis machine has 3 corresponding axes, X, Y, Z, corresponding to the cutter position Pc, as well as displaying the current position in the machine coordinate system using the corresponding names, e.g. figure 6b.)
The limitation “setting … names of individual tools” is taught by Setti (Setti, section 4.2, indicates the name for the currently loaded tool is used to select the corresponding virtual model.  While in the modification of Setti’s system in view of Zhang, the tool is real rather than virtual, the name of the tool is still provided for in Setti’s graph.)
The limitation “setting … names of individual workpieces, names of individual zero points” is implicitly taught by Setti in view of Zhang (Setti’s SCADA server is intended to simultaneously support multiple machines of differing types in multiple separate locations, e.g. section 2, i.e. each stored scene corresponds to a different known machine.  While not explicitly stated by Setti, one of ordinary skill in the art would have found it implicit to associate semantic identifiers with each machine as is conventionally done when accessing different machines over a network, e.g. e.g. an office building with communal network printers naming printers after the floor and/or room in which they are located.  The names associates with each machine would further be associated with the graph of each machine, i.e. Setti’s fixed machine reference for a given machine would be associated with the machine name, and the virtual workpiece model calculated using Zhang’s technique would similarly be associated with the machine name.)
The limitation “setting … physical axis numbers of the individual axes” is not explicitly taught by Setti in view of Zhang (While Zhang teaches that the individual machine axes are given names, i.e. X, Y, Z, Setti and Zhang do not explicitly teach numbering the axes, per se.  However, Official Notice is taken of the fact that it is old and well known in the art of computer programming to use an enumerated list of names to access different positions within an array, in order to improve the readability of program code, i.e. storing an array of axis values, and accessing the values at the X, Y, or Z position is more intuitive for the reader to interpret than accessing the values using a specified number of 1, 2 or 3.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Setti’s ARTool system, performing Zhang’s AR machining simulation technique as one of the supported applications, to use an enumerated set of machine axis names to refer to axis values using an array because one of ordinary skill in the art would know it is a conventional technique for improving the readability of program code.
	The limitation “setting parent nodes of the individual axes, parent nodes of the individual tools and parent nodes of the individual workpiece” is implicitly taught by Setti in view of Zhang (As discussed in the claim 1 rejection above, Setti teaches generating a hierarchical tree type graph including a chain of markers, virtual objects, and machine reference elements defined with respect to a machine fixed reference point, and Zhang further teaches an AR machining simulation technique in which a virtual workpiece is displayed along with the real machine tool performing a planned operation, resulting in a graph including the claimed elements.  While it is implicit that parent nodes would be set for the elements in the hierarchical tree type graph with the machine fixed reference point as a starting node, parent or child nodes, per se, are not explicitly discussed by either reference.)  However, this limitation is taught by Coelho (Coelho describes OSGAR, a scene graph for augmented reality which accounts for tracking uncertainty, e.g. abstract, section 4.  Analogous to Setti’s marker chain, Coelho’s OSGAR has a graph of nodes descended from a root node R, concatenating transformations along the chain from the root to the given node, e.g. section 4, paragraphs 2-4, and further incorporates estimated error at each node in order to improve the resulting registration, e.g. section 4, section 5.  Further, similar to Setti, e.g. section 2.4, paragraphs 3-4, Coelho, e.g. section 5.2.1, teaches that the camera corresponds to a node within the scene graph. Coelho, section 5.2, figure 3, explains the advantage of adding multiple parent nodes allows for switching between or fusing results from different tracker types is reduction of apparent registration error.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Setti’s ARTool system, performing Zhang’s AR machining simulation technique as one of the supported applications, using an enumerated set of machine axis names to refer to axis values using an array, to use Coelho’s OSGAR technique in order to reduce apparent registration error for the augmented reality elements.  In the combination, the scene graph for each machine is a tree structure, such that the individual machine axes, individual tools, and workpieces all have parent nodes in the scene graph.  Coelho, section 5.2, indicates that one of the paths through the scene graph may include visually tracked elements, like Setti’s markers and Zhang’s template tracking of the machine tool and worktable, as well as non-visually tracked elements, corresponding to Setti’s machine reference elements, e.g. section 2.3, and that the most obvious scenario when an object is tracked by multiple sensors is to fuse the results.  In constructing the scene graph in the modified system, one step would necessarily include setting the parent nodes for all of the nodes within the graph, i.e. parent nodes for the nodes representing the axes, the nodes representing machine tools, and the nodes representing workpieces.
	The limitation “setting cross-offsets of the individual axes, cross-offsets of the individual tools and cross-offsets of the individual workpieces” is taught by Setti in view of Zhang and Coelho (Setti, e.g. section 2.4, paragraph 2, indicates that graph includes vectors from markers down the chain, and similarly Coelho, section 4, paragraphs 2-3 indicates that the transformation matrix representing the transformation between nodes represents a rotation and a translation, i.e. a relative direction and offset distance.  That is, in constructing the scene graph in the modified system, the node transformation matrices would be determined based off the relative direction and offset distance between the markers.  In the case of the individual axes nodes, the offset from the machine coordinate system parent node would be defined in Setti’s machine reference system relative to the fixed origin, and the translation offset of Zhang’s estimated machine coordinate system is determined based on the tracked worktable and machine configuration (Zhang, section Methodology, paragraph 3).  Similarly, the individual tool node would have an offset depending on the individual axes parent node defined in Setti’s machine reference system, as well as depending on Zhang’s template tracking results.  Finally, the workpiece would have an offset from a parent node representing the worktable in Setti’s machine reference system, as well as Zhang’s vision based tracking of the worktable.  As discussed above, fusing the tracking results from multiple sources can improve registration accuracy.)
Regarding claim 16, the limitations are similar to those treated in the above rejection(s) and are met by the references as combined with respect to claim 11 above, i.e. as discussed in the claim 11 modification in view of Coelho, sections 4, 5.2, the position and posture of the virtual object node is determined by a homogenous transformation matrix 
    PNG
    media_image1.png
    28
    31
    media_image1.png
    Greyscale
, corresponding to the claimed homogenous matrix indicating the current position and posture of the virtual object, which is calculated by accumulating all of the homogenous transformation matrices 
    PNG
    media_image2.png
    29
    45
    media_image2.png
    Greyscale
 along the graph between the root node and the virtual object node.  Further, Setti, section 3.1, table 2, teaches determining the control coordinate, x, y, z, and axis direction, α, β, γ, for each of the marker nodes, along with the offset, section 2.4, paragraph 3, as discussed in the claim 11 rejection above, and Coelho teaches using these parameters to determine the homogenous transformation matrix, section 4, paragraph 3, corresponding to the claimed posture matrix.  Additionally, the nodes have types, e.g. as taught by Coelho, section 5.2.1, a marker is one type of node, and sections 5.3, 5.4, a group node is another type of node.  Setti teaches that the marker nodes have a determined control point and coordinate system, i.e. the coordinate value and axis direction, and further Coelho teaches that nodes have an associated transformation matrix encoding the rotation and transformation with respect to their child nodes, i.e. a node can have linear transformations and/or rotary transformations.  Finally, Coelho teaches that the group node is used to group different subgraphs for switching between different subgraphs according to the registration error estimate, sections 5.3, 5.4, which corresponds to the description of the “unit” node type in Applicant’s disclosure, i.e., a node which groups together a plurality of nodes of the graph, page 34, figure 10c.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over “ARTool – Augmented Reality Human-Machine Interface for Machining Setup and Maintenance” by Amedeo Setti, et al. (hereinafter Setti) in view of “Development of an AR system achieving in situ machining simulation on a 3-axis CNC machine” by J. Zhang, et al. (hereinafter Zhang) as applied to claim 1 above, and further in view of “OSGAR: A Scene Graph with Uncertain Transformations” by Enylton Machado Coelho, et al. (hereinafter Coelho) in view of “Algorithm to exchange the roles of two randomly chosen nodes from a tree moving pointers” by Stack Overflow (hereinafter Stack Overflow).
Regarding claim 12, the limitations “receiving a value of a parameter to the node, if an item of the parameter is “parent node of itself”” is not explicitly taught by Setti in view of Zhang (As discussed in the claim 1 rejection above, Setti teaches generating a hierarchical tree type graph including a chain of markers, virtual objects, and machine reference elements defined with respect to a machine fixed reference point, and Zhang further teaches an AR machining simulation technique in which a virtual workpiece is displayed along with the real machine tool performing a planned operation, resulting in a graph including the claimed elements.  While it is implicit that parent nodes would be set for the elements in the graph with the machine fixed reference point as a starting node, parent or child nodes, per se, are not discussed by either reference.)  However, this limitation is taught by Coelho (Coelho describes OSGAR, a scene graph for augmented reality which accounts for tracking uncertainty, e.g. abstract, section 4.  Analogous to Setti’s marker chain, Coelho’s OSGAR has a graph of nodes descended from a root node R, concatenating transformations along the chain from the root to the given node, e.g. section 4, paragraphs 2-4, and further incorporates estimated error at each node in order to improve the resulting registration, e.g. section 4, section 5.  Further, similar to Setti, e.g. section 2.4, paragraphs 3-4, Coelho, e.g. section 5.2.1, teaches that the camera corresponds to a node within the scene graph. Coelho, section 5.2, figure 3, explains the advantage of adding multiple parent nodes allows for switching between or fusing results from different tracker types is reduction of apparent registration error.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Setti’s ARTool system, performing Zhang’s AR machining simulation technique as one of the supported applications, to use Coelho’s OSGAR technique in order to reduce apparent registration error for the augmented reality elements.  In the combination, the scene graph for each machine is a tree structure, such that the markers, tool, and workpiece all have parent nodes in the scene graph.  Coelho, section 5.2, indicates that one of the paths through the scene graph may include visually tracked elements, like Setti’s markers and Zhang’s template tracking of the machine tool and worktable, as well as non-visually tracked elements, corresponding to Setti’s machine reference elements, e.g. section 2.3, and that the most obvious scenario when an object is tracked by multiple sensors is to fuse the results.  In constructing the scene graph in the modified system, one step would necessarily include setting the parent nodes for the nodes within the graph, i.e. creating the acyclic tree structure having the machine fixed reference point as a root node.
The limitation “if the parent node has not been set to the node to which the parameter is set, setting a value to the corresponding item of the node to which the parameter is set, and adding the identifier of itself to the item of “child node” in the parent node so as to update the machine configuration tree, and if an item of the parameter is not “parent node of itself”, setting the value to the corresponding item of the node to which the parameter is set” are implicitly taught by Setti in view of Coelho (As indicated by Coelho, the scene graph comprises a plurality of nodes which is constructed by a programmer, e.g. sections 5.2, 7, indicate that the programmer has control of the scene graph construction.  This necessarily includes receiving and associating parameter values with each node, i.e. the marker coordinates and axes determined by Setti, section 3.1, the transformation matrices between the parent and child nodes described by Coelho, section 4, and potentially other parameters.  Further, although Setti and Coelho do not describe storage of parent or child parameters, per se, Official Notice is taken of the fact that it is old and well known in the art of computer programming to implement tree data structures using either single or double links between neighboring nodes, where double linking stores respective child and parent pointers in both adjacent nodes and single linking only stores children pointers in parent nodes, with the latter requiring less memory for storage and the former providing more efficient traversal operations by allowing bidirectional traversal through the graph.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Setti’s ARTool system, performing Zhang’s AR machining simulation technique as one of the supported applications, using Coelho’s OSGAR technique, to implement the scene graph using a double linked tree data structure in order to provide for more efficient traversal operations by allowing bidirectional traversal through the graph as is well known in the art.  In using a double linked tree data structure, it would be required that at least one of the parameters received at a node is an indicator of that node’s parent, with the exception of the root of the data structure, and similarly, each non-leaf node would be required to receive a parameter indicating one or more child nodes, resulting in the claimed limitations, i.e. a child node is doubly linked to its assigned parent node by storing a pointer to itself in the parent node and a pointer to the parent node in itself.
The limitation “if a parent node has already been set to the node to which the parameter is set, deleting an identifier of itself from the item of “child node” possessed by the current parent node of the node to which the parameter is set so as to update the machine configuration tree” is implicit in view of Setti and Coelho (As discussed above, it would have been obvious to one of ordinary skill in the art to implement the scene graph using a double linked tree data structure. Further, although Setti and Coelho do not describe storage of parent or child parameters, per se, Official Notice is taken of the fact that it is old and well known in the art of computer programming that in order to change an already double linked child node to a different parent node, it is necessary to correct the initial parent node’s link to said child node as part of the change in order to maintain the double linked tree data structure.  For example, on page 5 of Stack Overflow, example code is given for swapping the location of two nodes in a double linked tree, which first swaps parent pointers for nodes a and b (a.parent, b.parent = b.parent, a.parent), and then identifies whether the parent node of each swapped node was previously assigned, (if [a/b].parent is not None:), and when the parent node was previously assigned, the child pointer pointing to the swapped node is identified (if [a/b].parent.left == [b/a]:), and then the matching child pointer is corrected ([a/b].parent.left = [a/b], else: [a/b].parent.right = [a/b]).  Similarly, one of ordinary skill in the art would have understood that if a programmer were to modify Coelho’s scene graph representation using a double linked tree data structure to change the parent node of an existing child node in the graph, it would be necessary to correct the initial parent node’s link to a null pointer or a different node in the graph in order to maintain the double linked tree data structure.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Setti’s ARTool system, performing Zhang’s AR machining simulation technique as one of the supported applications, using Coelho’s OSGAR technique, implementing the scene graph using a double linked tree data structure, to maintain the double linked tree data structure when changing the parent node of an existing child node in the graph by correcting the initial parent node’s link to a null pointer or different node in the graph.

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
While the cited prior art teaches the generation of a graph structure having hierarchical parent and child node relationships, e.g. Setti and Coelho as applied in the claims 1 and 11 rejections above, the cited prior art does not teach or suggest generating the machine configuration tree by setting a stack variable n and performing a recursive process to insert the control point and coordinate system to determine when the nth child is present in the node, as recited in depending claim 14.  Therefore, if the above 112 2nd paragraph rejection was overcome in an independent claim reciting all of the limitations of claims 1 and 14, it would be allowable over the cited prior art.

Response to Arguments
Applicant's arguments filed 6/10/21 have been fully considered but they are not persuasive.
While Applicant asserts that the additional limitations of amended claim 1 includes advantages effects and submit that Setti and Zhang do not disclose the additional limitations of amended claim 1, Applicant’s remarks do not provide detailed reasoning as to why the amended limitations are not disclosed by Setti.  More specifically, as noted in the claim 1 rejection above, Setti teaches generation of a graph including marker(s) as nodes, where the machine fixed reference frame origin corresponds to the claimed machine zero point, and the markers form additional nodes in the graph providing a chain of transformations between the machine fixed reference origin and the display markers, or workpieces, or tools, depending on the application, as described in sections 2.4 and 4.  Each marker defines a reference coordinate system, and transformations between markers are chained to determine each marker’s relative location to the machine zero point, and virtual objects then placed in the scene based on the marker’s determined relative location, e.g. as shown in figure 12.  This corresponds to both a formula for determining the position and posture of the virtual object node, and each marker coordinate system is an input value to this formula, i.e. the transformation information is calculated for each coordinate system of the marker node(s).  Therefore these remarks are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335.  The examiner can normally be reached on 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT BADER/Primary Examiner, Art Unit 2619